Per Curiam:

The motions to affirm are granted and the judgment is affirmed, it appearing that the only substantial question raised by the appeal — whether under § 206 (a) of the Interstate Commerce Act, 49 U. S. C., § 306 (a), appellants may lawfully *596continue operation until the determination by the Commission of their application for a certificate of public convenience and necessity — has become moot because of the denial of such application by the Interstate Commerce Commission on September 16, 1942.
Mr. George H. Rosen for appellants. Solicitor General Faky and Mr. Daniel W. Knowlton for the United States et al; Mr. Henry P. Goldstein for the Mountain Transit Corporation; and Mr. James F. X. O’Brien for the Hudson Transit Lines, — appellees.